               Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 1 of 48




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 AMERISURE MUTUAL INSURANCE                     §
 COMPANY,                                       §
     Plaintiff,                                 §         CIVIL ACTION NO. 5:20-cv-01332
 v.                                             §
                                                §
 MCMILLIN TEXAS HOMES, LLC,                     §
     Defendants.                                §

                            ORIGINAL COMPLAINT AND
                       REQUEST FOR DECLARATORY JUDGMENT

       Plaintiff Amerisure Mutual Insurance Company (“Amerisure”) comes before this Court

pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §2201, et seq., seeking declaratory

relief regarding the rights, status and legal relationship between Amerisure and Defendant.


                                        I.     PARTIES

1.1    Plaintiff Amerisure is an insurance company incorporated in Michigan with its principal

place of business in Farmington Hills, Michigan. Great American is authorized to do business in

Texas and is conducting business in San Antonio, Texas.

1.2    Defendant McMillin Texas Homes, LLC (“McMillin”) is a limited liability corporation

organized under the laws of the State of Texas with its principal place of business in Texas. Its

members, as disclosed in public records, are identified as follows:

               Edward Berlanga: citizen of Texas

McMillin may be served with process by delivering a copy of this lawsuit to its registered agent,

Gary W. Javore at 5802 IH-10 West, San Antonio, Texas 78201.


                            II.     JURISDICTION AND VENUE

2.1    A justiciable controversy exists between Amerisure and Defendant as to the rights and
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 2 of 48




obligations of the parties in connection with the insurance claim(s) tendered to Amerisure by

McMillin arising out of the construction of multiple homes in San Antonio, Texas (hereinafter,

“Insurance Claims”). The requirement in federal court that an actual controversy exist before a

declaratory judgment can be issued is satisfied in an action such as this even though the case has

not proceeded to an award. See Am. States Ins. Co. v. Bailey, 133 F.3d 363, 368 (5th Cir. 1998)

(“[a]n actual controversy may exist when an insurance carrier seeks a declaratory judgment that it

has a duty neither to defend nor indemnify its insured in a state court action that has not yet

proceeded to judgment”). As the Fifth Circuit explained in Bailey, “[g]iven that the district court

was going to decide the issue of the duty to defend …, it was not an abuse of discretion for the

district court also to decide the issue of the duty to indemnify.” Id. at 368–69.

2.2     Personal jurisdiction is proper in this Court under 28 U.S. Code § 1332 because Plaintiff

is a citizen of a different state than Defendant.

2.3    Subject matter jurisdiction is proper in this Court because this declaratory judgment action

is brought pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, et seq., and the

amount in controversy exceeds the minimum jurisdictional limits of this Court. The per occurrence

limit under each of the Insurance Policies at issue is $1,000,000. This coverage suit centers on the

question of coverage for 17 underlying claims alleging damage to homes built by Defendant, and

thus it is readily apparent the amount in controversy exceeds $75,000, exclusive of interest and

costs, therefore, this Court has exclusive jurisdiction over this case.

2.4    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). Specifically, a substantial

part of the events or omissions giving rise to the Insurance Claims occurred in this district and the

property(ies) at issue in the Insurance Claims are located in this district.




                                                    2
              Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 3 of 48




                                               III.     FACTS

3.1     McMillin is a developer, general contractor and seller of homes. Utilizing subcontractors,

McMillin built multiple homes in various residential communities in the San Antonio area. After

the homes were completed, issues arose regarding deficiencies in the construction of the homes

relating to the “artificial stucco” exterior finish.

3.2     Several homeowners made claims pursuant to Chapter 27 of the Texas Property Code

(Residential Construction Liability Act or RCLA) concerning the damages “on the exterior stucco

finish of the residence[s]” and claiming “the stucco observed at the residence[s] was not installed

in accordance with the code in effect at the time of the original construction.” (“RCLA

Demands”).1 The RCLA Demand Letters from the homeowners contain identical allegations. See

Exhibit A, RCLA Demands. Said homeowners are listed in the chart in the section titled “The

Policies” herein.

3.3     One of the homeowners who made a RCLA Demand, Timothy Victor, also filed a Demand

for Arbitration on February 24, 2020 styled Case No. 01-20-0000-6241; Timothy Victor v.

McMillin Texas Homes, LLC; American Arbitration Association (the “Arbitration”). See Exhibit

B, Arbitration. Close of escrow on the Victor home was on October 8, 2010. The crux of the

Arbitration is stated to be “[c]ontract dispute; construction defect.” Id.

3.4     In addition, three homeowners filed suit against McMillin in Bexar County district court

(“Underlying Lawsuits”). (The Jackson, Dal Santo, and Lightfoot plaintiffs in the Underlying

Lawsuits will hereinafter be collectively referred to as the “Underlying Plaintiffs.”) The petitions




1
 RCLA dictates the steps a homeowner must take before bringing suit against a contractor for construction defects.
This allows builders the opportunity to inspect and repair before a homeowner files suit and it limits the awards
available under the DTPA.

                                                        3
               Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 4 of 48




in the Underlying Lawsuits contain substantially identical allegations (the “Underlying Petitions”).

See, generally, Exhibits C-E, Underlying Petitions.

3.5      Close of escrow on the Jackson home was on January 14, 2010. The Jackson suit was

originally filed on December 17, 2019 by Phillip Jackson and Nicole Jackson and styled Cause

No. 2019CI25581; Phillip Jackson and Nicole Jackson v. McMillin Texas Homes, LLC; in the

225th Judicial District Court of Bexar County, Texas (“Jackson suit’). See Exhibit C, Jackson

Petition.

3.6      Close of escrow on the Dal Santo home was on May 3, 2010. The Dal Santo suit was

originally filed on April 8, 2020 by Bettina L. Dal Santo and styled Cause No. 2020CI06817;

Bettina L. Dal Santo v. McMillin Texas Homes, LLC; In the 408th Judicial District Court of Bexar

County, Texas (“Dal Santo suit”). See Exhibit D, Dal Santo Petition.

3.7      The Lightfoot home was purchased as a resale home on December 1, 2017. The original

close of escrow was on April 3, 2012. Lightfoot claimed the date of occurrence was April 3, 2012.2

The Lightfoot suit was originally filed on March 11, 2020 by Eric B. Lightfoot and Maria Angelina

Lightfoot and styled Cause No. 2020CI05216; Eric B. Lightfoot and Maria Angelina Lightfoot v.

McMillin Texas Homes, LLC; In the 150th Judicial District Court of Bexar County, Texas

(“Lightfoot suit”). See Exhibit F, Lightfoot Petition.

3.8      Hereinafter, the RCLA Demands, the Arbitration and the Underlying Lawsuits will be

collectively referred to as the “Insurance Claims.” The homeowners involved in the Insurance

Claims will be collectively referred to as “Claimants.”




2
  For purposes of a duty to defend under an occurrence-based policy period, damage due to faulty workmanship
“occurs” not at the time the damage manifests (when it is discovered or discoverable), nor when the plaintiff is exposed
to the agent that will eventually cause the damage (when it is installed, presumably); rather, occurred means when
damage occurred, not when discovery occurred. See Don’s Bldg. Supply, Inc. v. OneBeacon Ins. Co., 267 S.W.3d
20, 24–30 (Tex. 2008).

                                                           4
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 5 of 48




3.9    The Claimants are represented by the same law firm, Florin Roebig, PA, which operates

out of Florida (with one exception: Timothy Victor, who is represented by the Law Office of Joel

Levine in the Arbitration). As stated, the allegations in the RCLA Demand Letters and the

Underlying Lawsuits are substantially identical. See section herein entitled “The Insurance

Claims.”

3.10   In this lawsuit, Amerisure contends that the Insurance Policies at issue do not provide

coverage for the Insurance Claims submitted to Amerisure by McMillin arising out of the RCLA

Demands, the Arbitration and the Underlying Lawsuits. Amerisure is requesting a declaratory

judgment from the Court regarding whether there is a duty to defend and indemnify McMillin for

the Insurance Claims under the Policies.


                                  IV.      APPLICABLE LAW

4.1    In this diversity action, Texas substantive law applies as interpreted by Texas state courts.

Gilbane Bldg. Co. v. Admiral Ins. Co., 664 F.3d 589, 593 (5th Cir. 2011).

4.2    Under Texas law, whether an insurance carrier owes a duty to defend under an insurance

policy is a purely legal question. Blanton v. Cont’l Ins. Co., 565 Fed. Appx. 330, 333 (5th Cir.

2014) citing Koenig v. First Am. Title Ins. Co. of Tex., 209 S.W.3d 870, 873 (Tex. App.—Houston

[14th Dist.] 2006, no pet.).

4.3    In determining whether an insurer has a duty to defend, Texas courts follow the “eight

corners” rule. Ewing Constr. Co. v. Amerisure Ins. Co., 420 S.W.3d 30, 33 (Tex. 2014); Evanston

Ins. Co. v. Legacy of Life, Inc., 370 S.W.3d 377, 380 (Tex. 2012). Under the eight corners rule,

courts look to the facts alleged within the four corners of the pleadings, measure the facts alleged

against the language within the four corners of the insurance policy, and determine if the facts

alleged “present a matter that could potentially be covered by the insurance policy.” Ewing


                                                 5
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 6 of 48




Constr., 420 S.W.3d at 33; Evanston Ins., 370 S.W.3d at 380. Courts will not read facts into the

pleadings, nor look outside the pleadings or imagine factual scenarios that might trigger coverage.

Pine Oak Builders, Inc. v. Great Am. Lloyds Ins. Co., 279 S.W.3d 650, 655 (Tex. 2009) (quoting

Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139,

142 (Tex. 1997)). Courts consider the factual allegations without regard to their truth or falsity

and resolve all doubts regarding the duty to defend in the insured’s favor. Ewing Constr., 420

S.W.3d at 33. In reviewing the pleadings, courts look to the factual allegations showing the origin

of the damages claimed, not to the legal theories or conclusions alleged. Ewing Constr., 420

S.W.3d at 33; Evanston Ins., 370 S.W.3d at 380. If the pleadings contain even one covered claim,

the insurer must defend the entire suit. Evanston Ins., 370 S.W.3d at 380; Zurich Am. Ins., 268

S.W.3d at 491.

4.4    In limited circumstances, extrinsic evidence may be considered in determining whether a

duty to defend exists. Specifically, the rule adopted by the Texas Supreme Court for when extrinsic

evidence may be used in determining an insurer’s duty to defend is two-fold:

       1.        Where it is initially impossible from the pleadings to discern whether
                 coverage is potentially implicated; and

       2.        Where the extrinsic evidence sought to be introduced goes solely to a
                 fundamental issue of coverage which does not overlap with the merits of or
                 engage the truth or falsity of any facts alleged in the underlying case.

GuideOne Elite Ins. Co. v. Fielder Road Baptist Church, 197 S.W.3d 305 (Tex. 2006).

4.5    If a petition does not allege facts within the scope of coverage under the insurance policy,

the insurer is not legally required to defend a suit against its insured. King v. Dallas Fire Ins. Co.,

85 S.W.3d 185, 187 (Tex. 2002) (quoting Trinity Universal Ins. Co. v. Cowan, 945 S.W.2d 819,

821 (Tex. 1997)); see Pine Oak Builders, 279 S.W.3d at 654; Gen. Star Indem. Co. v. Gulf Coast

Marine Assocs., Inc., 252 S.W.3d 450, 454 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).


                                                  6
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 7 of 48




Courts construe insurance policies “using ordinary rules of contract interpretation.” Nassar v.

Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 257 (Tex. 2017). When doing so, courts must

determine the parties’ intent “as reflected in the terms of the policy itself.” Id. at 257–58 (quoting

Tanner v. Nationwide Mut. Fire Ins. Co., 289 S.W.3d 828, 831 (Tex. 2009)). Courts must

“examine the entire agreement and seek to harmonize and give effect to all provisions so that none

will be meaningless.” Id. at 258 (quoting Gilbert Tex. Constr., 327 S.W.3d at 126). No phrase,

sentence, or section should be isolated from its setting and considered apart from other contractual

provisions. Id. (quoting Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 134 (Tex. 1994)). Unless

the policy itself dictates otherwise, courts “give words and phrases their ordinary and generally

accepted meaning, reading them in context and in light of the rules of grammar and common

usage.” Id. (quoting RSUI Indem. Co. v. The Lynd Co., 466 S.W.3d 113, 118 (Tex. 2015)).

4.6    If the court determines that only one party’s interpretation of the policy is reasonable, the

policy is unambiguous and the reasonable interpretation should be adopted. Id. If, however, the

court determines that both parties’ interpretations are reasonable, the policy is ambiguous. Id. The

Texas Supreme Court has held:

           In that event, “we must resolve the uncertainty by adopting the construction that
           most favors the insured,” and because we are construing a limitation on
           coverage, we must do so “even if the construction urged by the insurer appears
           to be more reasonable or a more accurate reflection of the parties’ intent.”

RSUI Indem. Co., 466 S.W.3d at 118 (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v.

Hudson Energy Co., 811 S.W.2d 552, 555 (Tex. 1991)); see also Evanston Ins. Co. v. ATOFINA

Petrochemicals, Inc., 256 S.W.3d 660, 668 (Tex. 2008) (“ ‘Exceptions or limitations on liability

are strictly construed against the insurer and in favor of the insured,’ and ‘[a]n intent to exclude

coverage must be expressed in clear and unambiguous language.’ ”) (quoting Nat’l Union at 555).




                                                  7
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 8 of 48




“ ‘[A]mbiguous’ means more than simply ‘denoting a lack of clarity in language,’ ” and an

insurance policy is not ambiguous simply because the parties offer conflicting interpretations of

the policy’s provisions. Nassar, 508 S.W.3d at 258 (quoting RSUI Indem. Co., 466 S.W.3d at

119). “A policy is ambiguous if it is genuinely subject to more than one meaning after applying

the pertinent rules of contract interpretation.” Id. When interpreting language in an insurance

policy, the court must determine whether the insured’s interpretation is reasonable. Id. If it is,

then the court must adopt the insured’s interpretation, even if the insurer’s interpretation is also,

or more, reasonable. Id.; RSUI Indem. Co., 466 S.W.3d at 119.

4.7    The insured initially has the burden to plead and prove that the benefits sought are covered

by the insurance policy at issue. See Nat’l Union Fire Ins. Co. of Pittsburgh, Penn. v. Puget

Plastics Corp., 532 F.3d 398, 401 (5th Cir. 2008). The insurer bears the burden of establishing

that one of the policy’s limitations or exclusions constitutes an avoidance or affirmative defense

to coverage. See id. at 404. Once the insurer demonstrates that an exclusion arguably applies, the

burden then shifts back to the insured to show that the claim does not fall within the exclusion or

that it comes within an exception to the exclusion. See Century Surety Co. v. Hardscape Constr.

Specialties, Inc., 578 F.3d 262, 265 (5th Cir. 2009).

4.8    When construing an insurance policy, we should read the policy and its endorsements

together “unless they are so much in conflict they cannot be reconciled.” TIG Ins. Co. v. N. Am.

Van Lines, Inc., 170 S.W.3d 264, 271 (Tex. App.—Dallas 2005, no pet.). In the case of an

irreconcilable conflict, endorsements to a policy generally supersede and control over conflicting

printed terms contained within the main policy. Id.; see also TIG Ins. Co. v. San Antonio YMCA,

172 S.W.3d 652, 658 (Tex. App.—San Antonio 2005, no pet.) (stating that endorsements “often

are issued to add coverages that otherwise would be excluded,” but noting that endorsements



                                                 8
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 9 of 48




“cannot be read apart from the main policy” and that added provisions in endorsements only

supersede previous policy terms “to the extent they are truly in conflict”).

4.9    The duty to defend and the duty to indemnify “are distinct and separate duties,” and one

duty may exist without the other. D.R. Horton-Tex., Ltd. v. Markel Int’l Ins. Co., 300 S.W.3d

740, 743 (Tex. 2009) (quoting Utica Nat’l Ins. Co. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex.

2004)); Farmers Tex. Cty. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 82 (Tex. 1997). An insurer

may have a duty to indemnify even if a duty to defend never arises. D.R. Horton-Tex., 300 S.W.3d

at 744. An insurer’s duty to indemnify is controlled by the “facts actually established in the

underlying suit” against the insured and “whether the damages caused by the actions or omissions

proven are covered by the terms of the policy.” D.R. Horton-Tex., 300 S.W.3d at 744.

4.10   Typically, the court considering the coverage dispute will consider additional evidence

needed to establish whether there was coverage in the underlying suit, particularly if the underlying

case is resolved without a trial on the merits. D.R. Horton–Tex., Ltd., 300 S.W.3d at 744; see also

Nat’l Union Fire Ins. Co. of Pittsburgh, Penn. v. Puget Plastics Corp., 532 F.3d 398, 404 (5th Cir.

2008) (holding that the trial court can consider evidence regarding facts required to determine

coverage that were not adjudicated in the underlying litigation). The trial court is authorized to

make factual findings necessary to resolve coverage. See Puget Plastics Corp., 532 F.3d at 404.

1.1    Generally, Texas law only considers the duty-to-indemnify question justiciable after the

underlying suit is concluded, unless “the same reasons that negate the duty to defend likewise

negate any possibility the insurer will ever have a duty to indemnify.” Northfield Ins. Co. v. Loving

Home Care, Inc., 363 F.3d 523, 529 (5th Cir. 2004) citing Farmers Tex. County Mut. Ins. Co. v.

Griffin, 955 S.W.2d 81, 84 (Tex.1997). The insurer and the insured may introduce evidence in




                                                 9
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 10 of 48




coverage litigation to establish or refute the insurer's duty to indemnify. D.R. Horton-Tex., Ltd. v.

Markel Intern. Ins. Co., Ltd., 300 S.W.3d 740, 745 (Tex. 2009).


                            II.    “EIGHT CORNERS” ANALYSIS

2.1    Looking at the “eight corners” of the Underlying Petitions and the Policies, the allegations

arise out of the faulty workmanship of McMillin’s subcontractors in constructing the “artificial

stucco” exterior finish on the Homes and are excluded by the “your work” exclusion found in the

CG2294 Endorsement to the Policies, among other exclusions discussed infra. The “your work”

exclusion excludes property damage to the insured’s completed work arising out of it or any part

of it. Thus, the Insurance Claims fall outside the scope of coverage of the Insurance Policies. The

duty to defend is triggered by a suit seeking damages covered by the insurance. Here, there is no

duty to defend McMillin because the allegations in the Underlying Petitions, taken as true, are

excluded by the Policies.

2.2    The duty to defend is broader than the duty to indemnify and separate from the duty to

indemnify. The duty to indemnify is triggered when the insured becomes legally obligated to pay

damages because of covered property damage. Here, the same reasons which negate the duty to

defend also negate the duty to indemnify. Namely, the property damage to McMillin’s completed

work is not covered by the Policies due to the “your work” exclusion, among others. Thus, there

is no duty to indemnify McMillin.

2.3    In sum, the “eight corners” rule means Amerisure has no duty to defend McMillin

because the Insurance Claims fall outside the scope of coverage of the Insurance Policies. No

facts can be developed in the Underlying Lawsuits that can transform the faulty

workmanship claims into a covered occurrence. There is no coverage, therefore, there is no




                                                 10
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 11 of 48




duty to defend and the same reasons that negate the duty to defend also negate the duty to

indemnify.


                              III.   THE INSURANCE CLAIMS

3.1    The RCLA Demands involve the alleged faulty construction of homes, notably code

violations pertaining to the stucco finish. The RCLA Demands allege damages “on the exterior

stucco finish of the residence[s]” and claim “the stucco observed at the residence[s] was not

installed in accordance with the code in effect at the time of the original construction.” See,

generally, Exhibit A, RCLA Demands. The RCLA Demands are essentially claims of faulty

workmanship.

3.2    The Underlying Lawsuits are more detailed, of course, but they also involve the same

alleged design and construction defects, namely, an inadequately and improperly installed stucco

system. Specifically, the Underlying Plaintiffs assert claims against McMillin for breach of

contract, negligence, negligence per se for violation of local and state building codes including

ASTM Standards, negligent misrepresentation, and knowing and/or intentional violations of

Deceptive Trade Practices-Consumer Protection Act (“DTPA”). The allegations in the Underlying

Lawsuits are substantially identical. See, generally, Exhibits C-E, Underlying Petitions.

3.3    The Underlying Plaintiffs claim:

          Subsequent to construction of the Home, certain design and construction
           deficiencies were observed at the Home which include, but are not limited to,
           an inadequately and improperly installed stucco system.

          Damages were proximately caused by the improper design and/or construction
           of the Home, which has resulted in numerous defects and deficiencies in the
           various systems and components in the Home, including violations of local and
           state building codes.

          The Home has suffered damages to the exterior stucco, underlying wire lath,
           paper backing, water resistive barriers, sheathing, interior walls, interior floors


                                                 11
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 12 of 48




            and/or other property which reduce the value of the Home and/or require repairs
            to correct the defects.3

           Breach of Contract – McMillin agreed to construct the Home in accordance
            with plans and specifications incorporated into the contract and violated the
            contract by constructing the home in a defective and poor workmanlike manner,
            violating the Texas Building Code, and deviating from the construction plans.

           Negligence Per Se – McMillin violated local building codes and the Texas
            Building Code, including the applicable ASTM Standards, by inadequately and
            improperly installing the stucco system on the Home.

           Negligence – McMillin breached its nondelegable duty to design, construct, sell
            and/or repair the Home in accordance with all plans, specifications, design
            professional recommendations, manufacturers installation instructions,
            building codes, industry standards, and government agency requirements
            (“Requirements”).

           Negligence – McMillin breached its nondelegable duty to ensure the Home was
            designed and performed in a good and workmanlike manner and was suited for
            its reasonable anticipated use.

           Negligent Misrepresentation – McMillin made material oral and/or written
            representations that the Home was built in a good and workmanlike manner,
            free from defects and suited for its intended use which were false and intended
            to induce Underlying Plaintiffs into the business transaction, and intended that
            Underlying Plaintiffs would rely on the false information.

           Negligent Misrepresentation – McMillin knowingly caused or permitted the
            material and false information to be communicated to Underlying Plaintiffs
            with reckless disregard.

           Negligent Misrepresentation – McMillin had a duty to disclose the adverse
            material facts and information in an understandable and clear manner but
            negligently failed to exercise reasonable care in doing so.

           DTPA – McMillin knowingly and/or intentionally represented that the materials
            and/or services used to construct the Home were of a particular standard, quality
            or grade when McMillin knew or should have known they did not have such
            characteristics and/or they were of another standard.

           DTPA – McMillin knowingly and/or intentionally represented that the Home
            was built in a workmanlike manner and in accordance with all Requirements



3
 The expert reports submitted to Amerisure only discuss removal and replacement of the stucco. See Exhibit F,
Expert Reports.

                                                     12
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 13 of 48




           and was free from defects and suited for its intended use when it knew or should
           have known that it was not.

          DPTA – McMillin knew but failed to disclose material information concerning
           materials and services at the time of construction and sale of the Home, which
           was intended to induce Underlying Plaintiffs into purchasing the Home.

          DTPA – McMillin knowingly and/or intentionally advertised the goods and
           services with intent not to sell them as advertised.

          DTPA – McMillin knowingly and/or intentionally breached an implied
           warranty.

          DTPA – McMillin knowingly and/or intentionally engaged in an
           unconscionable action or course of action.

See Exhibits C-E, Underlying Petitions.

3.4    The Underlying Plaintiffs seek damages for repair costs, relocation expenses, remediation

costs, benefit-of-the-bargain loss, decline in home value due to stigma, and mental anguish. The

Underlying Plaintiffs also seek attorney’s fees, court costs, expert fees, travel costs, pre- and post-

judgment interest, and exemplary damages. The Underlying Plaintiffs seek treble economic and

mental anguish damages under the DTPA (TEX. BUS. & COMM. CODE § 17.50) in addition to costs

and attorney’s fees.

3.5    McMillin tendered the RCLA Demands, the Arbitration, and the Underlying Lawsuits

(collectively, “Insurance Claims”) to its insurer, Amerisure, seeking defense and indemnity under

the Insurance Policies for the Insurance Claims.


                                      IV.     THE POLICIES

4.1    Insurance policies provide either first or third-party coverage. First-party coverage protects

the insured and its assets against loss or damage and a first-party claim is when an insured seeks

recovery for its own loss. See Hartman v. St. Paul Fire & Marine Ins. Co., 55 F. Supp. 2d 600,

603 (N.D. Tex. 1998); Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 53 n.2 (Tex. 1997). An


                                                  13
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 14 of 48




example of first-party coverage is a Builder’s Risk policy commonly issued to homebuilders.

Builders’ Risk is usually issued to insure a building only during the course of the construction

period and perhaps for a short additional period after the construction is completed. Data

Specialties, Inc. v. Transcontinental Insurance Co., 125 F.3d 909, 913 (5th Cir. 1997). This is the

type of policy that would cover the allegations of faulty workmanship in the Underlying Lawsuits.

4.2    In contrast, third-party coverage provides coverage for claims made against the insured by

third parties for damage to the third party’s property. An example of third-party coverage is the

CGL policy. A CGL policy protects the contractor and owner in the event an accident on the

jobsite causes property damage or personal injury to a third-person. A CGL policy is not designed

to cover damages to the work product of named insureds. Rather, CGL coverage applies to the

repair, replacement, or restoration of otherwise non-defective work that is damaged as a result of

defective construction. See Basic Energy Servs., 2009 WL 2998134 at *10; Gar-Tex Constr. Co.

v. Employers Cas. Co., 771 S.W.2d 639, 643–44 (Tex. App.—Dallas 1989, writ denied);

Dorchester Dev. Corp. v. Safeco Ins. Co., 737 S.W.2d 380, 382 (Tex. App.—Dallas 1987, no writ).

That is not the scenario in this case. Here, the damage alleged arises out of the insured’s defective

construction work and is excluded by the endorsements and exclusions of the Policies.

4.3    Amerisure issued a series of Commercial General Liability policies to McMillin as follows:

                         Exhibit #     Effective        Policy Number
                                         Dates
                             G       04/26/2009 -     CPP2061173010000
                                     04/26/2010
                             H       04/26/2010 -     CPP2061173020010
                                     04/26/2011
                             I       04/26/2011 -     CPP2061173030011
                                     04/26/2012
                             J       04/26/2012 -     CPP2061173040012
                                     04/26/2013
                             K       04/26/2013 -     CPP2061173050013
                                     04/26/2014


                                                 14
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 15 of 48




                             L       04/26/2014 -     CPP20611730602
                                     04/26/2015

(collectively, the “Policies”). Amerisure has attached the policies in their entirety as mandated by

Texas law, which requires that a contract be construed as a whole.

4.4    The Policies contain identical coverage forms. See Declarations Page contained in each

Policy. Thus, all Insurance Claims are subject to the same scope of coverage.


                  V.     COVERAGE A – NO TRIGGER OF COVERAGE

5.1    In the Underlying Lawsuits, the Underlying Plaintiffs claim:

          Subsequent to construction of the Home, certain design and construction
           deficiencies were observed at the Home which include, but are not limited to,
           an inadequately and improperly installed stucco system.

          Damages were proximately caused by the improper design and/or construction
           of the Home, which has resulted in numerous defects and deficiencies in the
           various systems and components in the Home, including violations of local and
           state building codes.

          The Home has suffered damages to the exterior stucco, underlying wire lath,
           paper backing, water resistive barriers, sheathing, interior walls, interior floors
           and/or other property which reduce the value of the Home and/or require repairs
           to correct the defects.

          Breach of Contract – McMillin agreed to construct the Home in accordance
           with plans and specifications incorporated into the contract and violated the
           contract by constructing the home in a defective and poor workmanlike manner,
           by violating the Texas Building Code, and by deviating from the construction
           plans.

          Negligence Per Se – McMillin violated local building codes and the Texas
           Building Code, including the applicable ASTM Standards, by inadequately and
           improperly installing the stucco system on the Home.

          Negligence – McMillin breached its nondelegable duty to design, construct, sell
           and/or repair the Home in accordance with all plans, specifications, design
           professional recommendations, manufacturers installation instructions,
           building codes, industry standards, and government agency requirements
           (“Requirements”).




                                                 15
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 16 of 48




          Negligence – McMillin breached its nondelegable duty to ensure the Home was
           designed and performed in a good and workmanlike manner and was suited for
           its reasonable anticipated use.

          Negligent Misrepresentation – McMillin made material oral and/or written
           representations that the Home was built in a good and workmanlike manner,
           free from defects and suited for its intended use which were false and intended
           to induce Underlying Plaintiffs into the business transaction, and intended that
           Underlying Plaintiffs would rely on the false information.

          Negligent Misrepresentation – McMillin knowingly caused or permitted the
           material and false information to be communicated to Underlying Plaintiffs
           with reckless disregard.

          Negligent Misrepresentation – McMillin had a duty to disclose the adverse
           material facts and information in an understandable and clear manner but
           negligently failed to exercise reasonable care in doing so.

          DTPA – McMillin knowingly and/or intentionally represented that the materials
           and/or services used to construct the Home were of a particular standard, quality
           or grade when McMillin knew or should have known they did not have such
           characteristics and/or they were of another standard.

          DTPA – McMillin knowingly and/or intentionally represented that the Home
           was built in a workmanlike manner and in accordance with all Requirements
           and was free from defects and suited for its intended use when it knew or should
           have known that it was not.

          DPTA – McMillin knew but failed to disclose material information concerning
           materials and services at the time of construction and sale of the Home, which
           was intended to induce Underlying Plaintiffs into purchasing the Home.

          DTPA – McMillin knowingly and/or intentionally advertised the goods and
           services with intent not to sell them as advertised.

          DTPA – McMillin knowingly and/or intentionally breached an implied
           warranty.

          DTPA – McMillin knowingly and/or intentionally engaged in an
           unconscionable action or course of action.

See Exhibits C-E, Underlying Lawsuits.

5.2    The RCLA Demands concern the damages “on the exterior stucco finish of the

residence[s]” and claim “the stucco observed at the residence was not installed in accordance with


                                                16
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 17 of 48




the code in effect at the time of the original construction” and “shall be removed and replaced.”

See Exhibit A, RCLA Demands.

5.3    In sum, the RCLA Demands allege damages to the exterior stucco finish which was not

installed in accordance with code. Similarly, the Underlying Plaintiffs claim the stucco system

was improperly designed and constructed which resulted in defects to various systems and

components of the home.

5.4    In “Coverage A,” the Commercial General Liability Coverage Form (CG 00 01) contains

the following trigger of coverage:

       Throughout this policy the words “you” and “your” refer to the Named Insured
       shown in the Declarations, and any other person or organization qualifying as a
       Named Insured under this policy. The words “we”, “us” and “our” refer to the
       company providing this insurance.
       The word “insured” means any person or organization qualifying as such under
       Section II – Who Is An Insured. …
       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
       1.      Insuring Agreement
               a.     We will pay those sums that the insured becomes legally obligated
                      to pay as damages because of “bodily injury” or “property damage”
                      to which this insurance applies. We will have the right and duty to
                      defend the insured against any “suit” seeking those damages.
                      However, we will have no duty to defend the insured against any
                      “suit” seeking damages for “bodily injury” or “property damage” to
                      which this insurance does not apply. We may, at our discretion,
                      investigate any “occurrence” and settle any claim or “suit” that may
                      result. …
               b.     This insurance applies to “bodily injury” and “property damage”
                      only if:
                      (1)     The “bodily injury” or “property damage” is caused by an
                              “occurrence” that takes place in the “coverage territory”
                      (2)     The “bodily injury” or “property damage” occurs during the
                              policy period; and
                      (3)     Prior to the policy period, no insured listed under Paragraph
                              1. of Section II – Who Is An Insured and no “employee”
                              authorized by you to give or receive notice of an
                              “occurrence” or claim, knew that the “bodily injury” or

                                               17
      Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 18 of 48




                      “property damage” had occurred, in whole or in part. If such
                      a listed insured or authorized “employee” knew, prior to the
                      policy period, that the “bodily injury” or “property damage”
                      occurred, then any continuation, change or resumption of
                      such “bodily injury” or “property damage” during or after
                      the policy period will be deemed to have been known prior
                      to the policy period.
        c.     “Bodily injury” or “property damage” which occurs during the
               policy period and was not, prior to the policy period, known to have
               occurred by any insured listed under Paragraph 1. of Section II –
               Who Is An Insured or any “employee” authorized by you to give or
               receive notice of an “occurrence” or claim, includes any
               continuation, change or resumption of that “bodily injury” or
               “property damage” after the end of the policy period.
        d.     “Bodily injury” or “property damage” will be deemed to have been
               known to have occurred at the earliest time when any insured listed
               under Paragraph 1. of Section II – Who Is An Insured or any
               “employee” authorized by you to give or receive notice of an
               “occurrence” or claim:
               (1)    Reports all, or any part, of the “bodily injury” or “property
                      damage” to us or any other insurer;
               (2)    Receives a written or verbal demand or claim for damages
                      because of the “bodily injury” or “property damage”; or
               (3)    Becomes aware by any other means that “bodily injury” or
                      “property damage” has occurred or has begun to occur. …
               …
13.     “Occurrence” means an accident, including continuous or repeated
        exposure to substantially the same general harmful conditions.
…
17.     “Property damage” means:
        a.     Physical injury to tangible property, including all resulting loss of
               use of that property. All such loss of use shall be deemed to occur at
               the time of the physical injury that caused it; or
        b.     Loss of use of tangible property that is not physically injured. All
               such loss of use shall be deemed to occur at the time of the
               “occurrence” that caused it. …
18.     “Suit” means a civil proceeding in which damages because of “bodily
        injury”, “property damage” or “personal and advertising injury” to which
        this insurance applies are alleged. “Suit” includes:




                                        18
           Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 19 of 48




              a.        An arbitration proceeding in which such damages are claimed and
                        to which the insured must submit or does submit with our consent;
                        or
              b.        Any other alternative dispute resolution proceeding in which such
                        damages are claimed and to which the insured submits with our
                        consent.

5.5    As stated, the duty to defend and indemnify are separate. The Insuring Agreement states

the insurer will pay sums the insured becomes legally obligated to pay as damages because of

covered “property damage” (the duty to indemnify). In addition, the insurer will have the duty to

defend the insured against any “suit” seeking those damages to which the insurance applies. In

order for the insurance to apply, the “property damage” must be caused by an “occurrence” that

takes place in the “coverage territory” during the policy period and was not known by an Insured

or authorized employee prior to the policy period. These elements were not satisfied here and are

discussed below.


                   1.      REQUIREMENT OF “PROPERTY DAMAGE”

5.6    The Policies define “property damage” as physical injury to tangible property, including

resulting loss of use. The Claimants allege damages caused by McMillin’s faulty workmanship in

designing and constructing the stucco system. The Claimants do not allege damage to personal

property nor assert claims for “loss of use.” Any alleged “property damage” is subject to the

remainder of the Policies, including exclusions and endorsements, which will be discussed herein.


                              2.     REQUIREMENT OF “SUIT”

5.7    The Policies define “suit” as: “a civil proceeding in which damages because of bodily

injury or property damage or personal and advertising injury to which this insurance applies are

alleged. Suit includes an arbitration proceeding or any other alternative dispute resolution



                                                19
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 20 of 48




proceeding in which such damages are claimed and to which the insured submits with Amerisure’s

consent.

5.8    The Underlying Petitions are “suits” but are also subject to the remainder of the Policies,

including exclusions and endorsements, which will be discussed herein.

5.9    The RCLA Demands are not lawsuits, arbitration or ADR process[es] to which Amerisure

has consented. The RCLA Demands do not meet the Policies’ definition of “suits.” Thus, the

RCLA Demands have not triggered the duty to defend McMillin.

5.10   McMillin is not legally obligated to pay the RCLA Demands and the insurance does not

apply to the RCLA Demands because they are not “suits.” Accordingly, there is no duty to

indemnify McMillin for the RCLA Demands.


                       3.      REQUIREMENT OF “OCCURRENCE”

5.11   To establish coverage under the CGL contract, the insured must demonstrate an

“occurrence” causing “property damage,” meaning injury to tangible property. Crownover v. Mid-

Continent Cas. Co., 772 F.3d 197, 205 (5th Cir. 2014) citing Don’s Bldg. Supply, Inc. v.

OneBeacon Ins. Co., 267 S.W.3d 20, 23–24 (Tex. 2008). “Occurrence” means an accident, as

opposed to an injury that was expected or intended by the insured.

5.12   “[A]n insured’s conduct is an occurrence if it: (1) qualifies as an accident and (2) results

in harm that the insured did not expect or intend.” Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v.

Puget Plastics Corp., 532 F.3d 398, 401–02 (5th Cir. 2008) aff’d, 454 Fed. Appx. 291 (5th Cir.

2011). In essence, the Fifth Circuit simplified the entire “occurrence” definition into three specific

“non-occurrence” scenarios. An insured’s deliberate actions are not an “occurrence” if:

       (1)     the injury to the plaintiff was highly probable;

       (2)     the insured intended or expected the injury inflicted on the plaintiff; or


                                                 20
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 21 of 48




       (3)     the insured committed an intentional tort, in which case the intent to harm
               the plaintiff would be presumed.

Nat’l Union Fire Ins. Co. v. Puget Plastics Corp., 649 F.Supp.2d 613, 630 (S.D.Tex. 2009) aff’d,

454 Fed. Appx. 291 (5th Cir. 2011).

5.13   The Court shall use an objective standard with respect to its determination of whether the

injury was “highly probable.” Puget Plastics, 649 F. Supp. 2d at 630–31 (“objective highly

probable standard” applied to determine “occurrence”). The determination of whether an insured’s

faulty workmanship was intended or accidental is dependent on the facts and circumstances of the

particular case. Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 9 (Tex. 2007).

5.14   Thus, McMillin cannot recover under the Policies if: (1) the injury was objectively highly

probable, (2) McMillin intended or expected the injury, or (3) McMillin committed an intentional

tort. Here, it was highly probable, and a reasonable homebuilder would have known it was highly

probable, that the substandard materials and methods utilized in building the stucco system on the

homes made the exterior surfaces likely to fail; therefore, McMillian’s actions were not an

“occurrence” under the Policies. An occurrence is required to trigger the duty to defend; the

lack thereof negates the duty to defend.

5.15   Likewise, the Policies require an “occurrence” to trigger the duty to indemnify. The same

facts that negate the duty to defend also negate the duty to indemnify. The probability that the

substandard materials and methods used in constructing the artificial stucco system would cause

it to fail means there has not been an “occurrence” pursuant to the Policies. This means there is

no duty to indemnify McMillin for the Insurance Claims which arise out of and are based

upon the faulty design and construction of the stucco system(s).

5.16   In addition, to the extent the Underlying Lawsuits allege conduct on the part of McMillin

that was knowing or intentional, i.e., not accidental, there would be no “occurrence” as required


                                               21
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 22 of 48




for coverage under the Policies. There is thus no duty to defend McMillin for knowing or

intentional conduct. (See, infra, “Expected or Intended Injury Exclusion.”)

5.17   Based on an objective standard, it was highly probable, and a reasonable homebuilder

would have known it was highly probable, that the substandard materials and methods utilized in

building the stucco system on the homes made the exterior surfaces likely to fail. Thus, there is

no duty to indemnify McMillin for knowing or intentional conduct because an “occurrence,”

or accident, is required for the insurance to apply.


                                   VI.    POLICY EXCLUSIONS

6.1    The Policies provide that Amerisure will indemnify McMillin for sums that it becomes

legally obligated to pay as damages because of accidental “property damage” covered under the

Policies. Further, Amerisure will have the right and duty to defend the insured against any “suit”

seeking those damages.

6.2    The CGL’s insuring agreement grants the insured broad coverage for property damage and

bodily injury liability, which is then narrowed by exclusions that “restrict and shape the coverage

otherwise afforded.” Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 10 (Tex. 2007).

Exclusions exist for intended or expected losses, as well as for a number of so-called “business

risks.” Id. citing 9 Lee R. Russ & Thomas F. Segalla, Couch on Insurance §§ 129:10–129:34 (3d

ed.1997); 2 Windt §§ 11:9–11.22.

6.3    The CGL Policies contain various endorsements and exclusions that preclude Amerisure’s

duty to defend and indemnify McMillin for the Insurance Claims.


             A.      “EXPECTED OR INTENDED INJURY” – EXCLUSION A

6.4    The Underlying Lawsuits allege the following knowing or intentional conduct:



                                                 22
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 23 of 48




           Negligent Misrepresentation – McMillin made material oral and/or written
            representations that the Home was built in a good and workmanlike manner,
            free from defects and suited for its intended use which were false and intended
            to induce Underlying Plaintiffs into the business transaction, and intended that
            Underlying Plaintiffs would rely on the false information.

           Negligent Misrepresentation – McMillin knowingly caused or permitted the
            material and false information to be communicated to Underlying Plaintiffs
            with reckless disregard.

           DTPA – McMillin knowingly and/or intentionally represented that the materials
            and/or services used to construct the Home were of a particular standard, quality
            or grade when McMillin knew or should have known they did not have such
            characteristics and/or they were of another standard.

           DTPA – McMillin knowingly and/or intentionally represented that the Home
            was built in a workmanlike manner and in accordance with all Requirements
            and was free from defects and suited for its intended use when it knew or should
            have known that it was not.

           DPTA – McMillin knew but failed to disclose material information concerning
            materials and services at the time of construction and sale of the Home, which
            was intended to induce Underlying Plaintiffs into purchasing the Home.

           DTPA – McMillin knowingly and/or intentionally advertised the goods and
            services with intent not to sell them as advertised.

           DTPA – McMillin knowingly and/or intentionally breached an implied
            warranty.

           DTPA – McMillin knowingly and/or intentionally engaged in an
            unconscionable action or course of action.

See Exhibits C-E, Underlying Petitions.

6.5    The Policies issued to McMillin exclude “expected or intended injury” as follows:

       2.      Exclusions
       This insurance does not apply to:
               a.      Expected Or Intended Injury
                       … “property damage” expected or intended from the standpoint of
                       the insured. …




                                                 23
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 24 of 48




6.6      An “occurrence” means an accident. As discussed above, “property damage” that is

“expected or intended” does not qualify as an “occurrence” and thus, does not trigger the duty to

defend or indemnify.

6.7      Additionally, the Policies have an exclusion for “property damage” that was expected or

intended by McMillin. McMillin should have expected the substandard materials and methods

utilized in building the stucco on the homes would make the exterior surfaces likely to fail and

cause the alleged damages, thus, McMillian’s actions constitute “expected or intended injury”

which is excluded under the Policies.

6.8      In order for Amerisure to have a duty to defend, the insurance must apply to the alleged

“property damage.” The Policies exclude “property damage” that was expected or intended.

Thus, there is no duty to defend McMillin for expected or intended “property damage.”

6.9      The Policy provides a duty to indemnify for sums the insured becomes legally obligated to

pay as damages because of “property damage” to which the insurance applies. The Policy does

not apply to “property damage” that was expected or intended. Thus, there is no duty to

indemnify McMillin for expected or intended “property damage.”



                       B.    FAULTY WORKMANSHIP EXCLUSIONS

6.10     Faulty workmanship will be excluded from coverage by specific exclusions because that is

the CGL’s structure. Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 10 (Tex. 2007)

citing 2 Stempel on Insurance Contracts § 14.01 (emphasis added). CGL policies protect an

insured when his work damages a third-party’s property, but they do not serve as “a performance

bond covering an insured’s own work.” VRV Dev. L.P. v. Mid-Continent Cas. Co., 630 F.3d 451,

457 (5th Cir. 2011) quoting Wilshire Ins. Co. v. RJT Const., LLC, 581 F.3d 222, 226 (5th Cir.

2009).

                                                24
           Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 25 of 48




6.11   The exclusions in the Policies pertaining to faulty workmanship will be discussed below.


             1.      “DAMAGE TO YOUR PRODUCT” – EXCLUSION K

6.12   In the Underlying Lawsuits, the Underlying Plaintiffs claim:

          Subsequent to construction of the Home, certain design and construction
           deficiencies were observed at the Home which include, but are not limited to,
           an inadequately and improperly installed stucco system.

          Damages were proximately caused by the improper design and/or construction
           of the Home, which has resulted in numerous defects and deficiencies in the
           various systems and components in the Home, including violations of local and
           state building codes.

          The Home has suffered damages to the exterior stucco, underlying wire lath,
           paper backing, water resistive barriers, sheathing, interior walls, interior floors
           and/or other property which reduce the value of the Home and/or require repairs
           to correct the defects.

          Breach of Contract – McMillin agreed to construct the Home in accordance
           with plans and specifications incorporated into the contract and violated the
           contract by constructing the home in a defective and poor workmanlike manner,
           by violating the Texas Building Code, and by deviating from the construction
           plans.

          Negligence Per Se – McMillin violated local building codes and the Texas
           Building Code, including the applicable ASTM Standards, by inadequately and
           improperly installing the stucco system on the Home.

          Negligence – McMillin breached its nondelegable duty to design, construct, sell
           and/or repair the Home in accordance with all plans, specifications, design
           professional recommendations, manufacturers installation instructions,
           building codes, industry standards, and government agency requirements
           (“Requirements”).

          Negligence – McMillin breached its nondelegable duty to ensure the Home was
           designed and performed in a good and workmanlike manner and was suited for
           its reasonable anticipated use.

          Negligent Misrepresentation – McMillin made material oral and/or written
           representations that the Home was built in a good and workmanlike manner,
           free from defects and suited for its intended use which were false and intended
           to induce Underlying Plaintiffs into the business transaction, and intended that
           Underlying Plaintiffs would rely on the false information.


                                                 25
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 26 of 48




            Negligent Misrepresentation – McMillin knowingly caused or permitted the
             material and false information to be communicated to Underlying Plaintiffs
             with reckless disregard.

            Negligent Misrepresentation – McMillin had a duty to disclose the adverse
             material facts and information in an understandable and clear manner but
             negligently failed to exercise reasonable care in doing so.

            DTPA – McMillin knowingly and/or intentionally represented that the materials
             and/or services used to construct the Home were of a particular standard, quality
             or grade when McMillin knew or should have known they did not have such
             characteristics and/or they were of another standard.

            DTPA – McMillin knowingly and/or intentionally represented that the Home
             was built in a workmanlike manner and in accordance with all Requirements
             and was free from defects and suited for its intended use when it knew or should
             have known that it was not.

            DPTA – McMillin knew but failed to disclose material information concerning
             materials and services at the time of construction and sale of the Home, which
             was intended to induce Underlying Plaintiffs into purchasing the Home.

            DTPA – McMillin knowingly and/or intentionally advertised the goods and
             services with intent not to sell them as advertised.

            DTPA – McMillin knowingly and/or intentionally breached an implied
             warranty.

            DTPA – McMillin knowingly and/or intentionally engaged in an
             unconscionable action or course of action.

See Exhibits C-E, Underlying Lawsuits.

6.13   Because a CGL policy is not designed to insure against faulty workmanship, these

allegations are excluded from coverage. Accordingly, the CGL Coverage Form (CG 00 01 12 07)

contains the following exclusion:

       2.       Exclusions
       This insurance does not apply to: …
                k.      Damage To Your Product
                “Property damage” to “your product” arising out of it or any part of it.
       …
       21.      “Your product”:

                                                  26
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 27 of 48




               a.     Means:
                      (1)      Any goods or products, other than real property,
                               manufactured, sold, handled, distributed or disposed of by:
                               (a)    You;
                               (b)    Others trading under your name; or
                               (c)    A person or organization whose business or assets
                                      you have acquired; and
                      (2)      Containers (other than vehicles), materials, parts or
                               equipment furnished in connection with such goods or
                               products.
               b.     Includes:
                      (1)      Warranties or representations made at any time with respect
                               to the fitness, quality, durability, performance or use of
                               “your product”; and
                      (2)      The providing of or failure to provide warnings or
                               instructions.
               …

6.14   The Policies exclude “property damage” to “your product” arising out of it or any part of

it. “Your product” is defined as goods or products manufactured or sold by McMillin including

representations made as to quality.     The homes sold by McMillin to Claimants constitute

McMillin’s “product.” Claims for “property damage” to the homes as well as claims regarding

misrepresentations would fall under this exclusion. Thus, to the extent McMillin claims Amerisure

has a duty to defend or indemnify arising out of “property damage” to the faulty product—the cost

of remedying the defective stucco—that claim is precluded by the “your product” exclusion as a

matter of law. See Bldg. Specialties, Inc. v. Liberty Mut. Fire Ins. Co., 712 F. Supp. 2d 628, 647

(S.D. Tex. 2010).

6.15   All of the allegations made the basis of the Insurance Claims arise out of “property

damage” to McMillin’s “product” [the Homes] including representations as to quality. These

allegations are excluded by the “your product” exclusion, thus there is no duty to defend



                                                27
              Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 28 of 48




McMillin for allegations of “property damage” to the Home(s) including representations as

to quality.

6.16   The duty to indemnify arises under the Policies when the insured becomes legally obligated

to pay damages for covered “property damage.” The factual scenario and all of the allegations in

the Underlying Petitions consist of “property damage” to McMillin’s “product” arising out of it or

any part of it, including representations as to quality. Because “property damage” to McMillin’s

“product,” including representations as to quality, is excluded by the Policies, the insurance does

not apply and there is no duty to indemnify McMillin for the Underlying Lawsuits.



                       2.      “YOUR WORK” – EXCLUSION L (CG2294)

6.17   In the Underlying Lawsuits, the Underlying Plaintiffs claim:

             Subsequent to construction of the Home, certain design and construction
              deficiencies were observed at the Home which include, but are not limited to,
              an inadequately and improperly installed stucco system.

             Damages were proximately caused by the improper design and/or construction
              of the Home, which has resulted in numerous defects and deficiencies in the
              various systems and components in the Home, including violations of local and
              state building codes.

             The Home has suffered damages to the exterior stucco, underlying wire lath,
              paper backing, water resistive barriers, sheathing, interior walls, interior floors
              and/or other property which reduce the value of the Home and/or require repairs
              to correct the defects.

             Breach of Contract – McMillin agreed to construct the Home in accordance
              with plans and specifications incorporated into the contract and violated the
              contract by constructing the home in a defective and poor workmanlike manner,
              by violating the Texas Building Code, and by deviating from the construction
              plans.

             Negligence Per Se – McMillin violated local building codes and the Texas
              Building Code, including the applicable ASTM Standards, by inadequately and
              improperly installing the stucco system on the Home.




                                                    28
    Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 29 of 48




   Negligence – McMillin breached its nondelegable duty to design, construct, sell
    and/or repair the Home in accordance with all plans, specifications, design
    professional recommendations, manufacturers installation instructions,
    building codes, industry standards, and government agency requirements
    (“Requirements”).

   Negligence – McMillin breached its nondelegable duty to ensure the Home was
    designed and performed in a good and workmanlike manner and was suited for
    its reasonable anticipated use.

   Negligent Misrepresentation – McMillin made material oral and/or written
    representations that the Home was built in a good and workmanlike manner,
    free from defects and suited for its intended use which were false and intended
    to induce Underlying Plaintiffs into the business transaction, and intended that
    Underlying Plaintiffs would rely on the false information.

   Negligent Misrepresentation – McMillin knowingly caused or permitted the
    material and false information to be communicated to Underlying Plaintiffs
    with reckless disregard.

   Negligent Misrepresentation – McMillin had a duty to disclose the adverse
    material facts and information in an understandable and clear manner but
    negligently failed to exercise reasonable care in doing so.

   DTPA – McMillin knowingly and/or intentionally represented that the materials
    and/or services used to construct the Home were of a particular standard, quality
    or grade when McMillin knew or should have known they did not have such
    characteristics and/or they were of another standard.

   DTPA – McMillin knowingly and/or intentionally represented that the Home
    was built in a workmanlike manner and in accordance with all Requirements
    and was free from defects and suited for its intended use when it knew or should
    have known that it was not.

   DPTA – McMillin knew but failed to disclose material information concerning
    materials and services at the time of construction and sale of the Home, which
    was intended to induce Underlying Plaintiffs into purchasing the Home.

   DTPA – McMillin knowingly and/or intentionally advertised the goods and
    services with intent not to sell them as advertised.

   DTPA – McMillin knowingly and/or intentionally breached an implied
    warranty.

   DTPA – McMillin knowingly and/or intentionally engaged in an
    unconscionable action or course of action.



                                         29
           Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 30 of 48




See Exhibits C-E, Underlying Lawsuits.

6.18   McMillin did not perform any of the work in building the Homes, but rather utilized

subcontractors. In the construction industry, subcontractors are generally required to defend,

indemnify, and hold harmless general contractors and name them as Additional Insureds on their

insurance policies. With this in mind, and because McMillin did not self-perform any construction

work, the Policies contain an endorsement (CG 22 94 10 01) excluding damage to McMillin’s

work as follows:

       2.     Exclusions
       This insurance does not apply to:
               l.     Damage To Your Work
               “Property damage” to “your work” arising out of it or any part of it and
               included in the “products-completed operations hazard”.
               …
       SECTION V – DEFINITIONS
       16.     “Products-completed operations hazard”:
               a.     Includes all “bodily injury” and “property damage” occurring away
                      from premises you own or rent and arising out of “your product” or
                      “your work” except:
                      (1)     Products that are still in your physical possession; or
                      (2)     Work that has not yet been completed or abandoned.
                              However, “your work” will be deemed completed at the
                              earliest of the following times:
                                      (a)      When all of the work called for in your
                                               contract has been completed.
                                      (b)      When all of the work to be done at the job site
                                               has been completed if your contract calls for
                                               work at more than one job site.
                                      (c)      When that part of the work done at a job site
                                               has been put to its intended use by any person
                                               or organization other than another contractor
                                               or subcontractor working on the same
                                               project.
                                      Work that may need service, maintenance,
                                      correction, repair or replacement, but which is
                                      otherwise complete, will be treated as completed.


                                                 30
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 31 of 48




               b.     Does not include “bodily injury” or “property damage” arising out
                      of:
                      …
                      (3)   Products or operations for which the classification, listed in
                            the Declarations or in a policy schedule, states that products-
                            completed operations are subject to the General Aggregate
                            Limit.
       …
       22.     “Your work”:
               a.    Means:
                     (1)    Work or operations performed by you or on your behalf; and
                     (2)    Materials, parts or equipment furnished in connection with
                            such work or operations.
               b.    Includes:
                     (1)    Warranties or representations made at any time with respect
                            to the fitness, quality, durability, performance or use of
                            “your work”, and
                     (2)    The providing of or failure to provide warnings or
                            instructions.

(“CG2294” Endorsement).

6.19   The Insurance Claims are barred by the “Damage to Your Work” exclusion because the

Insurance Claims are for “property damage” to McMillin’s “work” arising out of it or any part of

it and included in the “products-completed operations hazard.”

6.20   The ‘your work’ exclusion prevents a CGL policy from morphing into a performance bond

covering an insured’s own work.” Wilshire Ins. Co. v. RJT Const., LLC, 581 F.3d 222, 226 (5th

Cir. 2009). Faulty workmanship will be excluded from coverage by specific exclusions because

that is the CGL’s structure. Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 10 (Tex.

2007) citing 2 Stempel on Insurance Contracts § 14.01. Texas courts have routinely upheld the




                                               31
              Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 32 of 48




insurer’s denial of the duty to defend and indemnify pursuant to CGL policies containing the

CG2294 Endorsement.4

6.21    Pursuant to the CG2294 Endorsement, there is no coverage under the Policies for “property

damage” to work performed by McMillin or on its behalf (including representations made as to

quality) arising out of it or any part of it, and included in the “products-completed operations

hazard.” “Products-completed operations hazard” means work that has been completed or put to

its intended use; work that may need repair but which is otherwise complete, will be treated as

completed. In other words, the CG2294 Endorsement precludes coverage for damage to the

insured’s completed work.

6.22    Here, the homes containing the alleged defects constitute McMillin’s finished work, or

“products-completed operations.” Pursuant to the terms of the policy(ies), once the homes were

completed, McMillin’s work was “completed.” After close of escrow, the homes were “put to



4
  Patton v. Mid-Continent Cas. Co., 2016 WL 11474778 at *2,7 (S.D. Tex. June 13, 2016) report and recommendation
adopted, 2016 WL 3900799 (S.D. Tex. July 19, 2016) (no duty to indemnify arbitration award due to CG2294
exclusion which eliminated the subcontractor exception and exclusion (j)(5); exclusion (l) imposes no limitation on
what type of entity might be performing work on the insured’s behalf; “…CGL policies do not cover damage to the
insured’s work or to work performed on the insured’s behalf regardless of when the damage occurred because that is
not the purpose of CGL coverage.”); Feaster v. Mid-Continent Cas. Co., 2015 WL 164041 at *5 (S.D. Tex. Jan. 13,
2015), aff’d, 620 Fed. Appx. 300, 302 (5th Cir. 2015) (CG2294 exclusion barred indemnity for default judgment; the
“your work” exclusion without the exception is neither unconscionable nor unenforceable under Texas law; “your
work” exclusion prevents a CGL policy from morphing into a performance bond covering an insured’s own work);
Oklahoma Sur. Co. v. Noviello, 2014 WL 7497987 at *3 (Tex. App.—Dallas Dec. 29, 2014, no pet.) (CG2294
exclusion specifically excludes duty to defend/indemnify for damage to work completed by insureds or on their behalf
without regard to whether work was defective; “CGL policies generally protect the insured only for claims regarding
damage to another’s property and do not serve as performance bonds for the insured’s own work.”); Mid-Continent
Cas. Co. v. Castagna, 410 S.W.3d 445, 458 (Tex. App.—Dallas 2013, pet. denied) (court acknowledged policy
endorsement CG2294 but did not address that argument and denied indemnity on other grounds); VRV Dev. L.P. v.
Mid-Continent Cas. Co., 630 F.3d 451, 455, 457 (5th Cir. 2011) (CGL policies protect an insured when his work
damages another’s property, but they do not serve as “a performance bond covering an insured’s own work”; no duty
to defend/indemnify under CGL policy with CG2294 exclusion for damage to work performed by insured or its
subcontractors; also, damage occurred after expiration of policy); Universal Cas. Co. v. A.E. Consultants, LLC, 2009
WL 10697417 at *8 (S.D. Tex. June 26, 2009) (no duty to defend/indemnify for property damage arising out of
completed work due to exclusion (l)); Townsen v. Mid-Continent Cas. Co., 2008 WL 11429739 at *8 (N.D. Tex. Oct.
23, 2008) (exclusion (l), among others, bars coverage for allegations concerning defective work); Vogelbusch USA,
Inc. v. State Farm Lloyds, 2004 WL 1554995 at *4 (Tex. App.—Houston [14th Dist.] July 13, 2004, no pet.) (exclusion
(l) is unambiguous and precludes duty to defend); Dal-Tile Corp. v. Zurich Am. Ins. Co., 2004 WL 414900 at *5 (N.D.
Tex. Feb. 2, 2004) (several policy exclusions, including exclusion (l) barred duty to defend/indemnify).

                                                        32
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 33 of 48




[their] intended use” by the new homeowners. The completed homes were thus McMillan’s

“products-completed operations.” Although the homes may have subsequently needed repair, the

definition of “products-completed operations” specifically states: “Work that may need service,

maintenance, correction, repair or replacement, but which is otherwise complete, will be treated

as completed.” There is no coverage for the completed homes which needed repair. Because a

CGL policy is not designed to insure against faulty workmanship, the allegations in the Underlying

Petitions are excluded from coverage.

6.23   “Your work” also includes representations as to quality, so the allegations regarding

misrepresentations would also fall under this exclusion. The damages alleged arise out of

“property damage” to McMillin’s completed work (including representations as to quality). Thus,

the allegations regarding representations as to quality are excluded and the insurance does not

apply to the Insurance Claims.

6.24   Looking at the “eight corners” of the Underlying Petitions and the Policies, the allegations

arise out of the faulty workmanship of McMillin’s subcontractors in constructing the “artificial

stucco” exterior finish on the Homes and are excluded by the “your work” exclusion found in the

CG2294 Endorsement to the Policies, among other exclusions discussed infra. The CG2294

Endorsement excludes property damage to the insured’s completed work arising out of it or any

part of it. Thus, the Insurance Claims fall outside the scope of coverage of the Insurance Policies.

The duty to defend is triggered by a suit seeking damages covered by the insurance. Here, there

is no duty to defend McMillin because the allegations in the Underlying Petitions, taken as

true, are excluded by the CG2294 Endorsement.

6.25   The duty to indemnify is separate from the duty to defend. The duty to indemnify is

triggered when the insured becomes legally obligated to pay damages because of covered property



                                                33
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 34 of 48




damage. Here, the same reasons which negate the duty to defend also negate the duty to indemnify.

The CG2294 Endorsement bars coverage for the allegations of “property damage” to McMillin’s

completed work (including representations as to quality), which means the insurance does not

apply to these allegations. Even if McMillin became legally obligated to pay damages for the

Insurance Claims, no facts can be developed in the Underlying Lawsuits that can transform the

faulty workmanship claims into a covered occurrence. Accordingly, the CG2294 Endorsement

bars the duty to indemnify McMillin for the Insurance Claims.



                       3.         DAMAGE TO PROPERTY – EXCLUSION J

6.26    To attempt to defeat the purpose of a CGL policy and avoid the CG2294 Endorsement

above, McMillin may argue the alleged damages arose out of ongoing operations. However, the

Policies state:

        2.        Exclusions
        This insurance does not apply to:
                  j.        Damage To Property
                            “Property damage” to:
                            (1)    Property you own, rent, or occupy, including any costs or
                                   expenses incurred by you, or any other person, organization
                                   or entity, for repair, replacement, enhancement, restoration
                                   or maintenance of such property for any reason, including
                                   prevention of injury to a person or damage to another's
                                   property;
                            …
                            (5)    That particular part of real property on which you or any
                                   contractors or subcontractors working directly or indirectly
                                   on your behalf are performing operations, if the “property
                                   damage” arises out of those operations; or
                            (6)    That particular part of any property that must be restored,
                                   repaired or replaced because “your work” was incorrectly
                                   performed on it.
                            …


                                                    34
              Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 35 of 48




                           Paragraph (6) of this exclusion does not apply to “property damage”
                           included in the “products-completed operations hazard”.


6.27     First, the Underlying Lawsuits do not allege damage which occurred during McMillin’s

operations. Even if they did, Exclusion “j(5)” excludes “property damage” to that particular part

of real property on which the insured (or any subcontractors working on its behalf) are performing

operations, if the “property damage” arises out of those operations. Exclusion j(5) applies to

damages to real property that occur while operations are being performed.5 The j(5) and j(6)

exclusions apply only to “that particular part” on which the insured “performed” work. Gonzalez

v. Mid-Continent Cas. Co., 19-10565, 2020 WL 4696766, at *5 (5th Cir. Aug. 13, 2020). In other

words, Exclusions j(5) and j(6) exclude damage to the specific unit of property on which the

insured was actually working, or which must be restored, repaired, or replaced because the

insured's actual work on it was incorrectly performed.

6.28     Here, the actual occurrence date is immaterial—these claims are not covered. Exclusion

“j(5)” precludes coverage if the damage to the Homes occurred while McMillin was building the

Homes, and CG2294 precludes coverage if the property damage occurred after McMillin had

completed the homes. This is because a CGL policy does not cover: (a) property over which the

insured has management and control and for which the insured should obtain separate first-party

property insurance [Exclusion “j(5)”]; and (b) property damage caused by the insured’s faulty


5
  See Mid-Continent Cas. Co. v. JHP Dev., Inc., 557 F.3d 207 (5th Cir. 2009) (“The parties agree that the use of the
present tense “are performing operations” in exclusion j(5) makes clear that the exclusion only applies to property
damage that occurred during the performance of construction operations by JHP . . . .”); Lamar Homes, Inc. v. Mid-
Continent Cas. Co., 242 S.W.3d 1, 11 (Tex. 2007) (“This exclusion applies while operations are being performed.”);
Lennar Corp. v. Great Am. Ins. Co., 200 S.W.3d 651, 686 (Tex. App.—Houston [14th Dist.] 2006, pet. denied)
(“Giving the exclusion its plain meaning, the use of the present tense indicates the exclusion applies only to ‘property
damage’ arising while Lennar is currently working on a project.”); Luxury Living, Inc. v. Mid-Continent Cas. Co.,
2003 WL 22116202, at *17 (S.D. Tex. 2003) (noting that exclusion j(5) could not apply because the underlying
plaintiff claimed damage to the home after its closing); CU Lloyd’s of Texas v. Main Street Homes, 79 S.W.3d 687,
695 (Tex. App.—Austin 2002, no pet.) (“Since the underlying petitions indicate that Main Street had completed
construction and sold the homes to the home buyers before the alleged damage resulted, the exclusion does not
preclude Lloyd’s duty to defend Main Street.”).

                                                          35
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 36 of 48




workmanship or products which the insured, not the insurer, must warranty (CG2294). Exclusion

“j(5)” and the “your work” exclusion are among several “business risk” exclusions commonly

included in CGL policies. CGL policies do not protect the insured’s own product which it placed

into the stream of commerce, as liability insurers do not warrant their insureds’ products. CGL

policies protect an insured when his work damages a third-party’s property, but they do not serve

as “a performance bond covering an insured’s own work.” VRV Dev. L.P. v. Mid-Continent Cas.

Co., 630 F.3d 451, 457 (5th Cir. 2011) quoting Wilshire Ins. Co. v. RJT Const., LLC, 581 F.3d

222, 226 (5th Cir. 2009).

6.29   Moreover, Exclusion “j(6)” excludes “property damage” to that particular part of any

property that must be restored, repaired or replaced because “your work” was incorrectly

performed on it. This exclusion does not apply to “property damage” included in the “products-

completed operations hazard” (completed work). In other words, Exclusion j(6) eliminates

coverage for damage during as well as after the portions of the work are finished, provided the

work does not fall into the “products-completed operations hazard.”

6.30   The rationale behind exclusion “j(6)” “is to protect the insurer from ‘attempts to recover

funds to correct deficiencies caused by the contractors' questionable performance.’ “ Admiral Ins.

Co. v. Little Big Inch Pipeline Co., Inc., 523 F. Supp. 2d 524, 541 (W.D. Tex. 2007) citing SW

Tank and Treater Mfg. Co. v. Mid–Continent Cas. Co., 243 F.Supp.2d 597, 603 (E.D. Tex. 2003)

(citing T.C. Bateson Constr. Co. v. Lumbermens Mut. Cas. Co., 784 S.W.2d 692, 695 (Tex. App.—

Houston 1989, writ denied)). The exclusion “demonstrates the insurers' belief that the cost of not

performing well is a cost of doing business and not considered part of the risk sharing scheme for

which general liability policies are written.” Id. (citing T.C. Bateson, 784 S.W.2d at 695).




                                                36
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 37 of 48




6.31   Again, the Underlying Lawsuits do not allege damage which occurred during McMillin’s

operations. If they did, Exclusion “j(6)” bars the duty to defend McMillin for allegations regarding

ongoing operations to the parts of the Homes that must be restored, repaired or replaced due to

faulty work. For the same reasons, Exclusion “j(6)” would also bar the duty to indemnify.



             4.      DAMAGE TO IMPAIRED PROPERTY – EXCLUSION M

6.32   The Underlying Plaintiffs claim:

          Subsequent to construction of the Home, certain design and construction
           deficiencies were observed at the Home which include, but are not limited to,
           an inadequately and improperly installed stucco system.

          Damages were proximately caused by the improper design and/or construction
           of the Home, which has resulted in numerous defects and deficiencies in the
           various systems and components in the Home, including violations of local and
           state building codes.

          The Home has suffered damages to the exterior stucco, underlying wire lath,
           paper backing, water resistive barriers, sheathing, interior walls, interior floors
           and/or other property which reduce the value of the Home and/or require repairs
           to correct the defects.

          Breach of Contract – McMillin agreed to construct the Home in accordance
           with plans and specifications incorporated into the contract and violated the
           contract by constructing the home in a defective and poor workmanlike manner,
           by violating the Texas Building Code, and by deviating from the construction
           plans.

          Negligence Per Se – McMillin violated local building codes and the Texas
           Building Code, including the applicable ASTM Standards, by inadequately and
           improperly installing the stucco system on the Home.

          Negligence – McMillin breached its nondelegable duty to design, construct, sell
           and/or repair the Home in accordance with all plans, specifications, design
           professional recommendations, manufacturers installation instructions,
           building codes, industry standards, and government agency requirements
           (“Requirements”).

          Negligence – McMillin breached its nondelegable duty to ensure the Home was
           designed and performed in a good and workmanlike manner and was suited for
           its reasonable anticipated use.


                                                 37
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 38 of 48




See Exhibits C-E, Underlying Lawsuits.

6.33   The Policies contain an exclusion as follows:

       2.      Exclusions
       This insurance does not apply to:
       m.      Damage to Impaired Property or Property Not Physically Injured
               “Property damage” to “impaired property” or property that has not been
               physically injured, arising out of:
               (1)     A defect, deficiency, inadequacy or dangerous condition in “your
                       product” or “your work”; or
               (2)     A delay or failure by you or anyone acting on your behalf to perform
                       a contract or agreement in accordance with its terms.
               This exclusion does not apply to the loss of use of other property arising out
               of sudden and accidental physical injury to “your product” or “your work”
               after it has been put to its intended use.
               …

       8.      “Impaired property” means tangible property, other than “your product” or
               “your work”, that cannot be used or is less useful because:
               a.      It incorporates “your product” or “your work” that is known or
                       thought to be defective, deficient, inadequate or dangerous; or
               b.      You have failed to fulfill the terms of a contract or agreement;
               if such property can be restored to use by the repair, replacement,
               adjustment or removal of “your product” or “your work” or your fulfilling
               the terms of the contract or agreement.

6.34   Exclusion (m) is one of the “business risk” exclusions and excludes coverage when the

cause of loss is within the insured's control, such as the quality and conformity of the product. The

Policy sets forth a two-part definition of “impaired property.” Exclusion (m) involves “property

damage” to: (1) impaired property [which is property that cannot be used or is less useful because

(a) it incorporates the insured’s defective work or (b) the insured failed to fulfill the terms of a

contract]; or (2) “loss of use” claims for property that has not been physically injured, arising out

of defective work or failure to perform a contract if such property can be restored to use by repair

or fulfilling the contract terms. Exclusion (m) does not apply to loss of use of other property

                                                 38
             Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 39 of 48




arising out of sudden and accidental physical injury to the insured’s work after it has been put to

its intended use.

6.35     Here, the Homes would be considered “impaired property” – they are “less useful” because

they incorporate McMillin’s defective work. Additionally, the Homes are “impaired property”

because McMillin failed to fulfill the terms of the agreement with the homeowner. The “impaired

property” is susceptible to full restoration by repairing, replacing, adjusting, or removing the

insured's “work” or the insured's “product.” The degradation alleged would be entirely repaired

by simply fixing the stucco. See Martco Ltd. P'ship v. Wellons, Inc., 588 F.3d 864, 876 (5th Cir.

2009).

6.36     Going back to the exclusion, the Homes have incurred “property damage” arising out of

McMillin’s defective work. Additionally, the “property damage” arose out of McMillin’s failure

to perform the contract terms.

6.37     The exception to Exclusion (m) does not apply because there has been no “loss of use”

claimed. In addition, there was no “sudden and accidental” physical injury to McMillin’s work

after it was put to its intended use. Rather, the Underlying Petitions allege the damage was the

result of design and/or construction defects and not “sudden and accidental” like a lightning strike.

6.38     To the extent recovery is sought for damages for repairing or replacing property that is

“impaired” because it incorporates McMillin’s work, or because McMillin failed to fulfill the

terms of a contract or agreement, then, as outlined above, such damages would fall under Exclusion

(m). Accordingly, there is no duty to defend McMillin for these damages.

6.39     The same reasons that negate the duty to defend also negate the duty to indemnify. Due to

the application of Exclusion (m), the insurance does not apply to these damages, which negates

the duty to indemnify.



                                                 39
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 40 of 48




                                  C.      “EIFS” EXCLUSION

6.40   In the Underlying Lawsuits, the Underlying Plaintiffs claim:

          Subsequent to construction of the Home, certain design and construction
           deficiencies were observed at the Home which include, but are not limited to,
           an inadequately and improperly installed stucco system.

          Damages were proximately caused by the improper design and/or construction
           of the Home, which has resulted in numerous defects and deficiencies in the
           various systems and components in the Home, including violations of local and
           state building codes.

          The Home has suffered damages to the exterior stucco, underlying wire lath,
           paper backing, water resistive barriers, sheathing, interior walls, interior floors
           and/or other property which reduce the value of the Home and/or require repairs
           to correct the defects.

          Breach of Contract – McMillin agreed to construct the Home in accordance
           with plans and specifications incorporated into the contract and violated the
           contract by constructing the home in a defective and poor workmanlike manner,
           by violating the Texas Building Code, and by deviating from the construction
           plans.

          Negligence Per Se – McMillin violated local building codes and the Texas
           Building Code, including the applicable ASTM Standards, by inadequately and
           improperly installing the stucco system on the Home.

          Negligence – McMillin breached its nondelegable duty to design, construct, sell
           and/or repair the Home in accordance with all plans, specifications, design
           professional recommendations, manufacturers installation instructions,
           building codes, industry standards, and government agency requirements.

See Exhibits C-E, Underlying Petitions.

6.41   The RCLA Demands, while not “suits” which trigger coverage, offer additional insight

into the nature of the Underlying Plaintiffs’ claims. The RCLA Demands concern the damages

“on the exterior stucco finish of the residence[s]” and claim “the stucco observed at the residence

was not installed in accordance with the code in effect at the time of the original construction” and

“shall be removed and replaced.” The RCLA Demands allege “[p]otential issues related to

improper house wrap installation, improper spacing between sheathing panels, improper window


                                                 40
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 41 of 48




flashing, insufficient paint thickness, or lack of proper sealants can allow increased moisture or

volume changes in framing materials to detrimentally affect the stucco system.” See Exhibit A,

RCLA Demands.

6.42   The Policies exclude damage caused by EIFS and similar exterior finish systems via

endorsement (CG 21 86):

             EXCLUSION – EXTERIOR INSULATION AND FINISH SYSTEMS
       This endorsement modifies insurance provided under the following:
       A.      This insurance does not apply to “bodily injury”, “property damage” or
               “personal and advertising injury” arising out of, caused by, or attributable
               to, whether in whole or in part, the following:
               1.     The design, manufacture, construction, fabrication, preparation,
                      distribution and sale, installation, application, maintenance or
                      repair, including remodeling, service, correction or replacement, of
                      any “exterior insulation and finish system” or any part thereof, or
                      any substantially similar system or any part thereof, including the
                      application or use of conditioners, primers, accessories, flashings,
                      coatings, caulking or sealants in connection with such a system; or
               2.     “Your product” or “your work” with respect to any exterior
                      component, fixture or feature of any structure if an “exterior
                      insulation and finish system”, or any substantially similar system, is
                      used on the part of that structure containing that component, fixture
                      or feature.
       B.      The following definition is added to the Definitions Section:
               “Exterior insulation and finish system” means a non-load bearing exterior
               cladding or finish system, and all component parts therein, used on any part
               of any structure, and consisting of:
               1.     A rigid or semi-rigid insulation board made of expanded polystyrene
                      and other materials;
               2.     The adhesive and/or mechanical fasteners used to attach the
                      insulation board to the substrate;
               3.     A reinforced or unreinforced base coat;
               4.     A finish coat providing surface texture to which color may be added;
                      and
               5.     Any flashing, caulking or sealant used with the system for any
                      purpose.



                                               41
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 42 of 48




6.43   The Policies exclude “property damage” caused by design, construction, or installation of

any EIFS or any substantially similar system including its coatings or sealants. The Policies further

exclude “property damage” arising out of McMillin’s work with respect to any exterior feature of

any structure if EIFS or a substantially similar system is used on the part of the structure containing

that feature. It’s significant that a Section A(1) of this exclusion applies to EIFS “or any

substantially similar system or any part thereof.” That additional phrase implicates the exterior

finish on the subject properties and the Insurance Claims arising out of them are excluded.

6.44   Long used in commercial construction, EIFS was marketed in the early 1990s as an

attractive alternative to conventional stucco in home construction; but installed on wood-frame

walls typical of single-family homes, EIFS traps water inside, causing rot and structural damage,

mildew and mold, and termite infestations. Lennar Corp. v. Markel Am. Ins. Co., 413 S.W.3d 750,

751–52 (Tex. 2013). Unlike traditional stucco, EIFS is applied in layers. Here, McMillin used

the Western 1-Kote Exterior Stucco System on the homes in question which is another type of

layered exterior finish. See Exhibit F, Parker Engineering Report. As stated, there is no coverage

for “property damage” caused by design, construction, or installation of any EIFS or substantially

similar system. There is also no coverage for “property damage” arising out of McMillin’s work

with respect to any exterior feature of any structure if EIFS or a substantially similar system is

used on the part of the structure containing that feature. All of the allegations made the basis of

the Insurance Claims arise out of the faulty stucco exterior installed by McMillin. Thus, the EIFS

exclusion bars the duty to defend McMillin for the Insurance Claims.

6.45   Likewise, because the entirety of the Underlying Petitions are based on McMillin’s faulty

design and workmanship in installing the artificial stucco system, the EIFS exclusion bars the

duty to indemnify McMillin for the Insurance Claims.



                                                  42
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 43 of 48




                         D.      FUNGI OR BACTERIA EXCLUSION

6.46   In the Underlying Lawsuits, the Underlying Plaintiffs claim:

           Damages were proximately caused by the improper design and/or construction
            of the Home, which has resulted in numerous defects and deficiencies in the
            various systems and components in the Home, including violations of local and
            state building codes.

           The Home has suffered damages to the exterior stucco, underlying wire lath,
            paper backing, water resistive barriers, sheathing, interior walls, interior floors
            and/or other property which reduce the value of the Home and/or require repairs
            to correct the defects.

See Exhibits C-E, Underlying Petitions.

6.47   The RCLA Demands, while not “suits” which trigger coverage, offer additional insight

into the nature of the Underlying Plaintiffs’ claims. The RCLA Demands concern the damages

“on the exterior stucco finish of the residence[s]” and claim “the stucco observed at the residence

was not installed in accordance with the code in effect at the time of the original construction” and

“shall be removed and replaced.” The RCLA Demands allege “[p]otential issues related to

improper house wrap installation, improper spacing between sheathing panels, improper window

flashing, insufficient paint thickness, or lack of proper sealants can allow increased moisture or

volume changes in framing materials to detrimentally affect the stucco system.” See Exhibit A,

RCLA Demands.

6.48   The policies contain an endorsement adding an expanded “Fungi or Bacteria Exclusion”

(CG 21 67 12 04) which impacts any potential mold claims:

       2.      Exclusions
               This insurance does not apply to:
               Fungi Or Bacteria
               a.      “Bodily injury” or “property damage” which would not have
                       occurred, in whole or in part, but for the actual, alleged or threatened
                       inhalation of, ingestion of, contact with, exposure to, existence of,
                       or presence of, any “fungi” or bacteria on or within a building or


                                                  43
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 44 of 48




                         structure, including its contents, regardless of whether any other
                         cause, event, material or product contributed concurrently or in any
                         sequence to such injury or damage.
               b.        Any loss, cost or expenses arising out of the abating, testing for,
                         monitoring, cleaning up, removing, containing, treating,
                         detoxifying, neutralizing, remediating or disposing of, or in any way
                         responding to, or assessing the effects of, “fungi” or bacteria, by any
                         insured or by any other person or entity.
               This exclusion does not apply to any “fungi” or bacteria that are, are on, or
               are contained in, a good or product intended for bodily consumption.
       …
       C.      The following definition is added to the Definitions Section:
       “Fungi” means any type or form of fungus, including mold or mildew and any
       mycotoxins, spores, scents or byproducts produced or released by fungi.


6.49   Under these provisions, any mold damage claims are excluded. Thus, to the extent the

Claimants allege “property damage” which would not have occurred but for the existence of mold

or other fungi or bacteria, and any associated testing or remediation expenses, there is no duty to

defend McMillin for such damages due to the “fungi or bacteria” exclusion.

6.50   Accordingly, the “fungi or bacteria” exclusion also negates the duty to indemnify

McMillin to the extent the Underlying Plaintiffs assert claims or damages for the presence of mold,

mold testing or remediation expenses.


                    E.     CONSTRUCTION MANAGEMENT EXCLUSION

6.51   In the Underlying Lawsuits, the Underlying Plaintiffs claim:

           Subsequent to construction of the Home, certain design and construction
            deficiencies were observed at the Home which include, but are not limited to,
            an inadequately and improperly installed stucco system.

           Damages were proximately caused by the improper design and/or construction
            of the Home, which has resulted in numerous defects and deficiencies in the
            various systems and components in the Home, including violations of local and
            state building codes.



                                                   44
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 45 of 48




           The Home has suffered damages to the exterior stucco, underlying wire lath,
            paper backing, water resistive barriers, sheathing, interior walls, interior floors
            and/or other property which reduce the value of the Home and/or require repairs
            to correct the defects.

           Breach of Contract – McMillin agreed to construct the Home in accordance
            with plans and specifications incorporated into the contract and violated the
            contract by constructing the home in a defective and poor workmanlike manner,
            by violating the Texas Building Code, and by deviating from the construction
            plans.

           Negligence Per Se – McMillin violated local building codes and the Texas
            Building Code, including the applicable ASTM Standards, by inadequately and
            improperly installing the stucco system on the Home.

           Negligence – McMillin breached its nondelegable duty to design, construct, sell
            and/or repair the Home in accordance with all plans, specifications, design
            professional recommendations, manufacturers installation instructions,
            building codes, industry standards, and government agency requirements
            (“Requirements”).

           Negligence – McMillin breached its nondelegable duty to ensure the Home was
            designed and performed in a good and workmanlike manner and was suited for
            its reasonable anticipated use.

See Exhibits C-E, Underlying Petitions.

6.52   The Policies contain an exclusion endorsement for “Construction Management Errors and

Omissions” (Endorsement 22 34 07 98) which provides:

       This insurance does not apply to “bodily injury”, “property damage” or “personal
       and advertising injury” arising out of:
       1.      The preparing, approving, or failure to prepare or approve, maps, shop
               drawings, opinions, reports, surveys, field orders, change orders, or
               drawings and specifications by any architect, engineer or surveyor
               performing services on a project on which you serve as construction
               manager; or
       2.      Inspection, supervision, quality control, architectural or engineering
               activities done by or for you on a project on which you serve as construction
               manager.
       This exclusion does not apply to “bodily injury” or “property damage” due to
       construction or demolition work done by you, your “employees” or your
       subcontractors.



                                                  45
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 46 of 48




6.53   This endorsement excludes claims involving construction management errors or omissions.

Here, McMillin was acting as “construction manager” given its wholescale use of subcontractors

to build the Homes. Accordingly, this exclusion bars the duty to defend McMillin for

“property damage” arising out of inspection, supervision, or quality control done by

McMillin on a project for which it serves as construction manager.

6.54   Likewise, the claims in the Underlying Petitions which involve inspection, supervision, or

quality control on a project on which McMillin served as construction manager would be barred

by the “Construction Management Errors and Omissions” Endorsement. Because the insurance

would not apply to those claims, the duty to indemnify McMillin would also be precluded for

those claims on a project for which McMillin serves as construction manager.


                F.        PRODUCTS-COMPLETED OPERATIONS HAZARD

6.55   McMillin’s policies that were effective from April 26, 2015 to April 26, 2018 contain the

endorsement, Products – Completed Operations Exclusion (Form CG 21 04 11 85) which reads:

       This insurance does not apply to “bodily injury” or “property damage” included within
       the “products-completed operations hazard.”

(“P/CO” Exclusion). See Exhibit M, 4/26/2015-16 Policy; Exhibit N, 4/26/2016-17 Policy;

Exhibit O, 4/26/2017-18 Policy.      Thus, McMillin’s 2015 to 2018 policies do not provide

completed-operations coverage. This is a broad exclusion in that it bars all “property damage”

arising out of the insured’s completed work, not just “property damage” to McMillin’s completed

work arising out of it.

6.56   Construction of the Homes involved in the Insurance Claims was completed prior to April

26, 2015 when this exclusion took effect. However, any “property damage” to the Homes

occurring after the Homes were completed and between April 26, 2015 and April 26, 2018, is thus


                                                46
              Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 47 of 48




barred by this exclusion. As such, there is no duty to defend McMillin for any such claims or

suits.

6.57     Accordingly, as the Policies do not cover any “property damage” to the Homes which

occurred after the Homes were completed and between April 26, 2015 and April 26, 2018, the

duty to indemnify McMillin for such damages would also be barred by the P/CO Exclusion.


                                         I.      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Amerisure Mutual Insurance Company

prays that the Court will, upon a final hearing, enter a declaratory judgment regarding the rights

and obligations between Amerisure and Defendant, namely:

         1.     There is no coverage for the RCLA Demands under the Policies due to the relevant

                policy conditions, exclusions, or endorsements;

         2.     There is no coverage for the Arbitration under the Policies due to the relevant policy

                conditions, exclusions, or endorsements;

         3.     There is no coverage for the Underlying Lawsuits under the Policies due to the

                relevant policy conditions, exclusions, or endorsements;

         4.     There is no duty to defend McMillin for the claims asserted in the RCLA Demands

                under the Policies;

         5.     There is no duty to defend McMillin for the claims asserted in the Arbitration under

                the Policies;

         6.     There is no duty to defend McMillin for the claims asserted in the Underlying

                Lawsuits under the Policies;

         7.     There is no duty to indemnify McMillin for the claims asserted in the RCLA

                Demands under the Policies;


                                                 47
            Case 5:20-cv-01332 Document 1 Filed 11/13/20 Page 48 of 48




      8.      There is no duty to indemnify McMillin for the claims asserted in the Arbitration

              under the Policies;

      9.      There is no duty to indemnify McMillin for the claims asserted in the Underlying

              Lawsuit under the Policies; and

      10.     McMillin, its subcontractors, and the Claimants involved in the Insurance Claims

              are not entitled to any claim benefits or payments under the Policies, including but

              not limited to monetary payments, attorney’s fees, costs and/or expenses of any

              kind.


                                         Respectfully submitted,

                                         /s/ Christopher W. Martin
                                         Christopher W. Martin
                                         Texas Bar No. 13057620
                                         Federal I.D. No. 13515
                                         martin@mdjwlaw.com
                                         808 Travis, Suite 1100
                                         Houston, Texas 77002
                                         Telephone: (713) 632-1700
                                         Facsimile: (713) 222-0101
                                         ATTORNEY-IN-CHARGE FOR PLAINTIFF


OF COUNSEL:

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
808 Travis Street, Suite 1100
Houston, Texas 77002
Telephone:     (713) 632-1700
Facsimile:     (713) 222-0101

Amber R. Dunten
Texas Bar No. 24010004
Federal I.D. 31660
dunten@mdjwlaw.com




                                                48
